Citation Nr: 0822203	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for prostate cancer.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).

The veteran testified at a hearing before a Hearing Officer 
at the RO&IC in June 2006.  A transcript of that hearing is 
associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO&IC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

On his June 2006 VA Form 9 and again in an April 2008 
statement, the veteran requested a hearing at the RO before a 
Veterans Law Judge of the Board.  See 38 C.F.R. 
§§ 3.103(c)(1); 20.700(a) (2007).  Such a hearing has not 
been scheduled, and the veteran's request for such a hearing 
has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing at the RO&IC in accordance 
with the docket number of his appeal.





The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

